866 F.2d 1415Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Edward BOEHM, Plaintiff-Appellant,andSylvia Navarro Boehm, Plaintiff,v.Stephen MILNE, Vice President & Former Branch Mgr;  the ErieInsurance Group, Defendants-Appellees.
No. 88-3131.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 13, 1988.Decided:  Jan. 26, 1989.

John Edward Boehm, appellant pro se.
James Thomas Wharton (Digges, Wharton & Levin), for appellees.
Before JAMES DICKSON PHILLIPS, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
John Edward Boehm appeals from the district court's order granting the defendants' motion to dismiss in this diversity action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Boehm v. Milne, C/A No. 87-2849-PN (D.Md. July 6, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.